Citation Nr: 1215371	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for left knee strain, rated 10 percent disabling.

2.  Entitlement to a higher initial disability evaluation for right knee strain, rated 10 percent disabling.

3.  Entitlement to a higher initial disability evaluation for degenerative disc disease and spondylosis of the lumbar spine (low back disability), rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2002 to March 2006, to include service in Iraq from February 2004 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

The Board notes that on his May 2008 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran made statements suggesting an intent to pursue a service connection claim for an acquired psychiatric disorder, to include depression and a claim of to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  As The American Legion noted in March 2012 written argument, the RO contacted the Veteran and he indicated that he did wish to establish entitlement to service connection claim for an acquired psychiatric disorder or a TDIU (he denied being unemployed).  See VA Rpt. of Contact, Mar. 26, 2009.  Given there the absence of any subsequent communication or reasonable indication to the contrary, the Board will honor the Veteran's intent and will take no further action on the aforementioned matters.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2008 statement and on his May 2008 VA Form 9, the Veteran indicates that the bilateral knee strain and low back disability have worsened since his most recent, which was conducted in November 2006 VA examination.  As such VA is required to afford him contemporaneous VA examinations, to assess the current nature, extent and severity of the respectively service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand his respective knee and low back claims.  

In addition, the record suggests the Veteran likely receives regular treatment for his knee and low back conditions.  However, relevant VA treatment records, dated since December 2008 have not been associated with the claims folder.  Further, while not definitive, the evidence of record suggests the Veteran may have received relevant VA fee-basis treatment, but the record does not reflect sufficient attempts to obtain any such records.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  For this reason as well, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his knee and low back symptomatology, to include with respect to functional impairment.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's low back and knee conditions, dated since December 2008.  Additionally, all outstanding VA fee-basis treatment records related to his low back and knee conditions, if any such records exist, should be obtained and associated with the claims folder.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

3.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, the RO should schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurological impairment related to his bilateral knee and low back disabilities.  The claims folder should be made available to, and reviewed by the examiner(s), with such review noted in the provided examination report.  The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record. 

The examiner should identify all low back and respective knee pathology found to be present.  Thereafter, the examiner should respond to the following: 

Lumbar Spine:  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present. To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, to include reporting on the extent of the Veteran's pain-free low back range of motion.  

In addition, the examiner should state whether any low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.

The examiner must also state whether the Veteran has erectile, bowel or bladder problems related to his back disability. 

Knees:  The examiner should perform an appropriate bilateral range of motion examinations, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee and hip instability, subluxation or locking. 

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent account of symptomatology; (II) the November 2006 VA general examination report; and (III) any other medical evidence deemed pertinent.

All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

4.  Then, readjudicate the present appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

